Exhibit 10.5

 

LandAmerica Financial Group, Inc.

Executive Voluntary Deferral Plan

 

Effective

December 1, 1998

 

Amended and Restated Effective

January 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page


--------------------------------------------------------------------------------

ARTICLE I   Definition of Terms   1 1.1   Account   1 1.2   Administrator   1
1.3   Affiliate   1 1.4   Annual Bonus Date   1 1.5   Beneficiary   1 1.6  
Benefit Commencement Date   1 1.7   Board   1 1.8   Bonus   1 1.9   Closing
Price   2 1.10   Code   2 1.11   Committee   2 1.12   Corporation   2 1.13  
Death Benefit   2 1.14   Deferral Amount   2 1.15   Deferral Benefit   2 1.16  
Deferral Contribution   2 1.17   Deferral Election   2 1.18   Deferral Premium  
2 1.19   Deferral Year   2 1.20   Deferred Cash Account   2 1.21   Deferred
Stock Unit   2 1.22   Deferred Stock Unit Account   3 1.23   Disabled and
Disability   3 1.24   Effective Date   3 1.25   Eligible Executive   3 1.26  
Participant   3 1.27   Plan   3 1.28   Plan Year   3 1.29   Rate of Return   3
1.30   Retirement   3 ARTICLE II   Eligibility and Participation   3 2.1  
Eligibility   3 2.2   Participation   4 2.3   Commencement of Active
Participation   4 2.4   Length of Participation   4



--------------------------------------------------------------------------------

ARTICLE III   Determination of Deferral   4 3.1   Deferral Benefit   4 3.2  
Deferral Election   4 3.3   Subtractions from Deferred Cash Account and Deferred
Stock Unit Account   6 3.4   Crediting of Interest to Deferred Cash Account   6
3.5   Equitable Adjustment in Case of Error or Omission   7 3.6   Statement of
Benefits   7 ARTICLE IV   Accounts and Investments   7 4.1   Accounts   7 4.2  
Deferred Stock Units   7 4.3   Hypothetical Nature of Accounts and Investments  
8 ARTICLE V   Vesting   8 ARTICLE VI   Death Benefits   8 6.1   Pre-Benefit
Commencement Date Death Benefit   8 6.2   Post-Benefit Commencement Date Death
Benefit   9 ARTICLE VII   Payment of Benefits   9 7.1   Payment of Deferral
Benefit   9 7.2   Payment of Death Benefit   9 7.3   Form of Payment of Deferral
Benefit   9 7.4   Benefit Determination and Payment Procedure   9 7.5   Payments
to Minors and Incompetents   9 7.6   Distribution of Benefit When Distributee
Cannot Be Located   10 7.7   Deferral Benefit Upon Disability or Retirement   10
ARTICLE VIII   Beneficiary Designation   10 8.1   Beneficiary Designation   10
ARTICLE IX   Withdrawals   11 9.1   No Withdrawals Permitted   11 9.2   Hardship
Exemption   11 ARTICLE X   Funding   12 10.1   Funding   12



--------------------------------------------------------------------------------

ARTICLE XI   Change of Control   12 11.1   Change of Control   12 11.2   Effect
of Change of Control   14 ARTICLE XII   Plan Administrator   15 12.1  
Appointment of Administrator   15 12.2   Duties and Responsibilities of Plan
Administrator   15 12.3   Claims Procedures   15 ARTICLE XIII   Amendment or
Termination of Plan   16 13.1   Amendment or Termination of the Plan   16
ARTICLE XIV   Miscellaneous   17 14.1   Non-assignability   17 14.2   Notices
and Elections   17 14.3   Delegation of Authority   17 14.4   Service of Process
  17 14.5   Governing Law   17 14.6   Binding Effect   17 14.7   Severability  
17 14.8   Gender and Number   17 14.9   Titles and Captions   17 14.10   Stock
Subject to Plan   17 14.11   Effective Date/Term   18

 



--------------------------------------------------------------------------------

LandAmerica Financial Group, Inc.

Executive Voluntary Deferral Plan

 

LandAmerica Financial Group, Inc. (the “Corporation”) initially adopted the
LandAmerica Financial Group, Inc. Executive Voluntary Deferral Plan (the “Plan”)
effective as of December 1, 1998 to provide certain key executives an
opportunity to defer receipt of bonus payments as well as an opportunity for
such key executives to align their interests with the Corporation by being tied
to the performance of the Corporation’s common stock. The Corporation hereby
amends and restates the Plan, effective January 1, 2004.

 

ARTICLE I

Definition of Terms

 

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

 

1.1 “Account”: A bookkeeping account established for a Participant under Article
IV hereof.

 

1.2 “Administrator”: The Administrator of the Plan appointed under Section 12.1.

 

1.3 “Affiliate”: Any subsidiary, parent, affiliate, or other related business
entity to the Corporation.

 

1.4 “Annual Bonus Date”: The date in a particular year on which the Bonus
awarded to those Participants who receive solely one Bonus award per year
becomes payable or would otherwise become payable, but for a Participant’s
Deferral Election.

 

1.5 “Beneficiary”: The person or persons designated by a Participant or
otherwise entitled pursuant to Section 8.1 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

 

1.6 “Benefit Commencement Date”: The date irrevocably elected by the Participant
pursuant to Section 3.2, which date may not be later than the Participant’s 70th
birthday. The same Benefit Commencement Date shall be required for all Deferral
Contributions made and Deferral Benefits attributable to a Plan Year. Unless
otherwise approved by the Administrator or otherwise provided in this Plan, the
Benefit Commencement Date elected by the Participant must be the 15th day of
April of a year permitted by Section 3.2.

 

1.7 “Board”: The present and any succeeding Board of Directors of the
Corporation, unless such term is used with respect to a particular Affiliate and
its Directors, in which event it shall mean the present and any succeeding Board
of Directors of that Affiliate.

 

1.8 “Bonus”: Compensation paid to a Participant for services rendered to the
Corporation or an Affiliate, which is designated as a “bonus” by the Committee
and which shall include without limitation any pre-tax or sub-goal bonuses.



--------------------------------------------------------------------------------

1.9 “Closing Price”: The closing price of a share of common stock of the
Corporation as reported on the New York Stock Exchange composite tape on such
day or, if the common stock of the Corporation was not traded on the New York
Stock Exchange on such day, then on the next preceding day that the common stock
of the Corporation was traded on such exchange, all as reported by such source
as the Administrator may select.

 

1.10 “Code”: The Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

1.11 “Committee”: The Executive Compensation Committee of the Board.

 

1.12 “Corporation”: LandAmerica Financial Group, Inc., or any successor thereto.

 

1.13 “Death Benefit”: The benefit with respect to a Participant due a
Participant’s Beneficiary, determined in accordance with Article VI hereof.

 

1.14 “Deferral Amount”: With respect to each Plan Year, the sum of the Deferral
Contributions of a Participant with respect to his Bonus to be paid during the
Plan Year.

 

1.15 “Deferral Benefit”: The balance in a Participant’s Deferred Cash Account
and Deferred Stock Unit Account.

 

1.16 “Deferral Contribution”: The portion of a Participant’s Bonus, which is
deferred under the Plan.

 

1.17 “Deferral Election”: An irrevocable election of a Deferral Amount in
writing executed by the Eligible Executive or Participant and timely filed with
the Administrator.

 

1.18 “Deferral Premium”: Additional Deferred Stock Units awarded to a
Participant who elects to defer his Bonus into the Deferred Stock Unit Account
equal to twenty percent (20%) of the Participant’s Deferral Contribution into
the Deferred Stock Unit Account for a given Plan Year.

 

1.19 “Deferral Year”: The Plan Year with respect to which a Deferral
Contribution is made. For purposes hereof, a Deferral Contribution is considered
made with respect to the Plan Year in which the Bonus deferred was earned.

 

1.20 “Deferred Cash Account”: An unfunded, bookkeeping account maintained on the
books of the Corporation for a Participant, which reflects the Participant’s
Deferral Contributions made under the Plan. Separate subdivisions of the
Deferred Cash Account shall continue to be maintained to reflect Deferral
Contributions made and Deferral Benefits attributable with respect to each Plan
Year.

 

1.21 “Deferred Stock Unit”: A hypothetical share of the Corporation’s common
stock.

 

2



--------------------------------------------------------------------------------

1.22 “Deferred Stock Unit Account”: An unfunded, bookkeeping account maintained
on the books of the Corporation for a Participant, which reflects his interest
in amounts attributable to his Deferred Contributions under the Plan. Separate
subdivisions of the Deferred Stock Unit Account shall be maintained to reflect
Deferral Contributions made and Deferral Benefits attributable with respect to
each Plan Year and within each Plan Year, the Deferral Contributions and
Deferral Benefits attributable to Deferral Contributions of Bonus and Deferral
Premiums.

 

1.23 “Disabled” and “Disability” shall have the meanings assigned to such terms
in the Corporation’s Long-Term Disability Plan.

 

1.24 “Effective Date”: The Effective Date of the Plan is December 1, 1998.

 

1.25 “Eligible Executive”: An executive who has the rank of Senior
Vice-President of the Corporation, or higher and other highly compensated
individuals designated by the Committee, or the Corporation, in their sole
discretion.

 

1.26 “Participant”: An Eligible Executive who elects to participate in the Plan,
and further differentiated as follows:

 

(i) “Active Participant”: A Participant who has an election to make Deferral
Contributions to the Plan in effect at the time in question.

 

(ii) “Inactive Participant”: A Participant who does not have an election to make
Deferral Contributions to the Plan in effect at the time in question.

 

1.27 “Plan”: This document, as contained herein or duly amended, which shall be
known as the “LandAmerica Financial Group, Inc. Executive Voluntary Deferral
Plan”.

 

1.28 “Plan Year”: The calendar year during which a Participant’s Bonus is
earned.

 

1.29 “Rate of Return”: The fixed rate of return for allocations made by a
Participant to a Deferred Cash Account. Such rate of return shall be eight
percent (8%) until, if ever, increased by the Compensation Committee.

 

1.30 “Retirement”: A Participant’s termination of employment with the
Corporation or an Affiliate at or after age 65.

 

ARTICLE II

Eligibility and Participation

 

2.1 Eligibility. Each Eligible Executive shall be eligible to participate in the
Plan and to defer Bonus for such Plan Year as provided in this Plan. Any
questions as to whether an executive of the Corporation or an Affiliate is
eligible to participate shall be determined by the

 

3



--------------------------------------------------------------------------------

Administrator, in its sole discretion, in accordance with Corporation policy, if
any, on such matters.

 

2.2 Participation.

 

(a) In order to become an Active Participant and to make Deferral Contributions
with respect to a Plan Year, an Eligible Executive must file with the
Administrator a Deferral Election, in accordance with the terms and conditions
set forth in Section 3.2. Such Deferral Election must be filed no later than the
December 31 preceding such Plan Year or at such earlier time as may be set by
the Committee in its sole discretion.

 

(b) By executing and filing such election with the Administrator, an Eligible
Executive consents and agrees to the following:

 

(i) To execute such applications and take such physical examinations and to
supply truthfully and completely such information as may be requested by any
health questionnaire provided by the Administrator;

 

(ii) To be bound by all terms and conditions of the Plan and all amendments
thereto.

 

2.3 Commencement of Active Participation. An Eligible Executive shall become an
Active Participant with respect to a Plan Year only if he is expected to have
Bonus during such Plan Year, and he timely files and has in effect a Deferral
Election for such Plan Year.

 

2.4 Length of Participation. An individual who is or becomes a Participant shall
be or remain an Active Participant as long as he has a Deferral Election in
effect; and he shall be or remain an Inactive Participant as long as he is
entitled to future benefits under the terms of the Plan and is not considered an
Active Participant.

 

ARTICLE III

Determination of Deferral

 

3.1 Deferral Benefit. For purposes hereof, a Participant’s Deferral Benefit
shall be the balance in his Deferred Cash Account and his Deferred Stock Unit
Account at the time in question.

 

3.2 Deferral Election.

 

(a) Subject to the restrictions and conditions hereinafter provided, a
Participant may irrevocably elect, as a Deferral Contribution with respect to a
Plan Year, to defer part of the Participant’s Bonus for a given Plan Year, which
is specified in his Deferral Election for such Plan Year in accordance with the
conditions set forth in this Section 3.2. Any such Deferral Election must be
filed with the Administrator at the time required under Section 2.2(a).

 

4



--------------------------------------------------------------------------------

(b) The following conditions apply:

 

(i) The maximum Deferral Contribution with respect to any Participant for a Plan
Year shall be ninety-five percent (95%) of his Bonus for such Plan Year, and
such election shall be expressed by the Participant’s indication of (x) the
excess of a dollar level, (y) a stated percentage, or (z) a stated percentage of
the excess of a dollar level of the Participant’s Bonus for a given Plan Year.

 

(ii) Deferral Contributions shall be credited to the Participant’s account as of
the last day of the month in which the Bonus would otherwise be paid to the
Participant. The Participant shall indicate on his election form how the
Deferral Contribution is to be allocated between the Participant’s Deferred Cash
Account and the Participant’s Deferred Stock Unit Account. To the extent that a
Participant elects to defer amounts into his Deferred Cash Account, the
Participant’s Deferred Cash Account shall be credited with the dollar amount of
the Deferral Contribution allocated to such Account. To the extent that a
Participant elects to defer amounts into his Deferred Stock Unit Account, the
Participant’s Deferred Stock Unit Account shall be credited with that number of
Deferred Stock Units determined by dividing the dollar amount of the
Participant’s Deferral Contribution to the Deferred Stock Unit Account by the
Closing Price on the day the Deferred Stock Units are credited to the
Participant’s Account.

 

(iii) A Participant who makes a Deferral Contribution for a given Plan Year into
the Participant’s Deferred Stock Unit Account shall receive a Deferral Premium
of additional Deferred Stock Units equal to twenty percent (20%) of the
Participant’s Deferral Contribution to his Deferred Stock Unit Account for such
Plan Year. The Deferral Premium shall be credited to the Participant’s Deferred
Stock Unit Account in addition to the Deferred Stock Units received as a result
of the election to defer the Participant’s Bonus, although such Deferral Premium
shall be subject to certain vesting requirements set forth in (ix) below. The
Deferral Premium shall be credited to the Participant’s Deferred Stock Unit
Account as of the first day of March of the year following the Deferral Year.
The number of Deferred Stock Units credited shall be determined by dividing the
Deferral Premium by the Closing Price on the day the Deferred Stock Units are
credited to the Participant’s Account.

 

(iv) A separate Deferral Election must be filed for each Plan Year.

 

(v) Each Deferral Election shall be made on a form provided by the Administrator
and shall specify any such information as the Administrator may require.

 

 

(vi) A Deferral Election must specify the manner of payment and the period of
payment. A Participant may elect to receive a lump sum payment or annual or
quarterly installment payments over a term of years of up to fifteen years.

 

(vii) A Deferral Election must specify the Benefit Commencement Date. The
deferral period must be at least three (3) years. The Benefit Commencement Date
must be April 15 of the year payments are to begin and may be (i) any April 15
that is at least

 

5



--------------------------------------------------------------------------------

three (3) years after the end of the Plan Year in which the Bonus is earned but
no later than the Participant’s 70th birthday, or (ii) any April 15 that is at
least three (3) years after the end of the Plan Year in which the Bonus is
earned but no later than the Participant’s 70th birthday, or the April 15
following Participant’s termination of employment with the Corporation or an
Affiliate. The Benefit Commencement Date specified in the Participant’s Deferral
Election may be accelerated upon the Participant’s death, Disability, Retirement
or upon a Change of Control as further provided in this Plan. In the event a
Participant has elected a Benefit Commencement Date for a Plan Year prior to the
2004 Plan Year other than the 15th day of April, such Benefit Commencement Date
shall be the 15th day of April of the year that includes the elected Benefit
Commencement Date.

 

(viii) A Participant shall have the option of postponing the elected Benefit
Commencement Date of a Deferral Benefit whether from the Participant’s Deferred
Cash Account or Deferred Stock Unit Account by making an irrevocable election to
roll over such Deferral Benefit at least one year before such Benefit
Commencement Date, provided that the Participant may not postpone the elected
Benefit Commencement Date past the Participant’s 70th birthday. A Participant
shall make such election on a form designated by the Administrator.

 

(ix) The Participant shall forfeit a Deferral Premium (and any dividends
credited to the Participant’s Deferred Stock Unit Account as a result of such
Deferral Premium) if the Participant separates from service to the Corporation
or an Affiliate before the third anniversary of the first day of March of the
year following the Deferral Year (second anniversary in the case of deferral
contributions for Plan Years prior to the 2004 Plan Year) for any reason other
than (x) on account of the Participant’s death, Disability or Retirement or (y)
following a Change of Control with respect to Deferral Premiums earned before
the Change of Control.

 

3.3 Subtractions from Deferred Cash Account and Deferred Stock Unit Account. All
distributions from a Participant’s Deferred Cash Account and Deferred Stock Unit
Account shall be subtracted when such distributions are made.

 

3.4 Crediting of Interest to Deferred Cash Account. There shall be credited to
each Participant’s Deferred Cash Account an amount representing interest on the
balance of such account. Interest shall be credited as earned. Such interest
shall be based on the applicable Rate of Return for the Plan Year. The
Participant shall forfeit fifty percent (50%) of any interest earned with
respect to a Deferral Contribution if the Participant separates from service to
the Corporation or an Affiliate before the third anniversary of the first day of
March of the year following the Deferral Year other than (x) on account of the
Participant’s death, Disability or Retirement or (y) following a Change of
Control with respect to Deferral Contributions made before the Change of
Control; provided, however, this forfeiture provision shall not apply to
interest earned on Deferral Contributions made for Plan Years before the 2004
Plan Year.

 

6



--------------------------------------------------------------------------------

3.5 Equitable Adjustment in Case of Error or Omission. If an error or omission
is discovered in the Deferred Cash Account and Deferred Stock Unit Account of a
Participant, the Administrator shall make such equitable adjustments as the
Administrator deems appropriate.

 

3.6 Statement of Benefits. Within a reasonable time after the end of the Plan
Year and at the date a Participant’s Deferral Benefit or Death Benefit becomes
payable under the Plan, the Administrator shall provide to each Participant (or,
if deceased, to his Beneficiary) a statement of the benefit under the Plan.

 

ARTICLE IV

Accounts and Investments

 

4.1 Accounts. A separate Account under the Plan shall be established for each
Participant. Such Account shall be (a) credited with the amounts credited in
accordance with Section 3.2, (b) credited (or charged, as the case may be) with
the investment results determined in accordance with Section 4.2, and (c)
charged with the amounts paid by the Plan to or on behalf of the Participant in
accordance with Article VII. With each Participant’s Account, separate
subaccounts including a Deferred Stock Unit Account and a Deferred Cash Account
shall be maintained.

 

4.2 Deferred Stock Units. Except as provided below, a Participant’s Deferred
Stock Unit Account shall be treated as if it were invested in Deferred Stock
Units that are equivalent in value to the fair market value of the shares of the
Corporation’s common stock in accordance with the following rules:

 

(a) The number of Deferred Stock Units credited to a Participant’s Deferred
Stock Unit Account shall be increased on each date on which a dividend is paid
on the Corporation’s common stock. The number of additional Deferred Stock Units
credited to a Participant’s Deferred Stock Unit Account as a result of such
increase shall be determined by (i) multiplying the total number of Deferred
Stock Units (with fractional Deferred Stock Units rounded off to the nearest
thousandth) credited to the Participant’s Deferred Stock Unit Account
immediately before such increase by the amount of the dividend paid per share of
the Corporation’s common stock on the dividend payment date, and (ii) dividing
the product so determined by the Closing Price on the dividend payment date.

 

(b) The dollar value of the Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account on any date shall be determined by multiplying the
number of Deferred Stock Units (including fractional Deferred Stock Units)
credited to the Participant’s Deferred Stock Unit Account by the Closing Price
on that date.

 

(c) In the event of a transaction or event described in this subsection (c), the
number of Deferred Stock Units credited to a Participant’s Deferred Stock Unit
Account shall be adjusted in such manner as the Board, in its sole discretion,
deems equitable. A transaction or event is described in this subsection (c) if
(i) it is a dividend (other than regular quarterly dividends) or other
distribution (whether in the form of cash, shares, other securities, or other
property),

 

7



--------------------------------------------------------------------------------

extraordinary cash dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, repurchase, or
exchange of shares or other securities, the issuance or exercisability of stock
purchase rights, the issuance of warrants or other rights to purchase shares or
other securities, or other similar corporate transaction or event and (ii) the
Board determines that such transaction or event affects the shares of the
Corporation’s common stock, such that an adjustment pursuant to this paragraph
(c) is appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

4.3 Hypothetical Nature of Accounts and Investments. Each Account established
under this Article IV shall be maintained for bookkeeping purposes only. Neither
the Plan nor any of the Accounts established under the Plan shall hold any
actual funds or assets. The Deferred Stock Units established hereunder shall be
used solely to determine the amounts to be paid hereunder, shall not represent
an equity security of the Corporation, and shall not carry any voting or
dividend rights.

 

ARTICLE V

Vesting

 

5.1 Vesting. A Participant’s Deferred Cash Account and Deferred Stock Unit
Account shall be fully vested and non-forfeitable at all times, except that
Deferral Premiums and any dividends credited to the Participant’s Deferred Stock
Unit Account as a result of such Deferral Premiums shall vest as provided in
Section 3.2 (ix) and interest credited to the Participant’s Deferred Cash
Account shall vest as provided in Section 3.4.

 

ARTICLE VI

Death Benefits

 

6.1 Pre-Benefit Commencement Date Death Benefit. In the event that a Participant
dies prior to his Benefit Commencement Date, the Beneficiary of such Participant
shall be entitled to receive as a Death Benefit an amount equal to the Deferral
Benefit that the Participant would have received had the Participant lived to
the Benefit Commencement Date and received the full Deferral Benefit. This Death
Benefit shall be calculated by (a) increasing the Participant’s Account by the
value of any amounts deferred by the Participant that have not yet been credited
to the Account, (b) crediting the Participant’s Deferred Stock Unit Account with
any Deferral Premiums owed to the Participant that have not been credited, and
(c) increasing the value of the Participant’s Deferred Cash Account by the
amount that would have been credited as interest at the Rate of Return from the
date of death through the Participant’s Benefit Commencement Date assuming, for
purposes of this additional interest crediting only, the Participant’s Deferred
Stock Unit Account had been converted to a Deferred Cash Account and added to
the Participant’s existing Deferred Cash Account as of the first day of the
month following the Participant’s date of death. This Death Benefit shall be
paid pursuant to the Participant’s election form except that the payment shall
be made, or begin, no more than ninety (90) days after the Participant’s date of
death. To the extent not paid out in a lump sum payment, the Participant’s
Deferred Stock Unit Account will continue to be credited with additional

 

8



--------------------------------------------------------------------------------

Deferred Stock Units in accordance with Section 4.2 and the Participant’s
Deferred Cash Account, as adjusted by this Section 6.1, shall accrue interest
thereafter at the Rate of Return.

 

6.2 Post-Benefit Commencement Date Death Benefit. In the event that a
Participant dies after his Benefit Commencement Date, then the Beneficiary of
such Participant shall be entitled to receive as a Death Benefit a continuation
of the payment of the Deferral Benefit in the same manner and in the same amount
that the Participant would have received had the Participant lived to receive
the Deferral Benefit.

 

ARTICLE VII

Payment of Benefits

 

7.1 Payment of Deferral Benefit. A Participant’s Deferral Benefit, if any, shall
become payable to the Participant as of the Benefit Commencement Date specified
in his Deferral Election and shall be made as soon thereafter as is
administratively practical. A Participant shall be paid his Deferral Benefit in
a lump sum or in periodic installment payments payable quarterly or annually for
the period irrevocably elected by the Participant pursuant to Section 3.2. If
the Participant has elected to receive the Deferral Benefit in installments,
each of the Participant’s installment payments shall be comprised of accrued
interest, if any, and that portion of the Participant’s Deferral Benefit equal
to the balances in the Participant’s Deferred Cash Account and Deferred Stock
Unit Account divided by the number of remaining installment payments to be made
to the Participant. Annual installment payments shall be made as of the 15th day
of April of each year and shall be made as soon thereafter as administratively
practical. Quarterly installments shall be made as of the 15th day of each
January, April, July and October and shall be made as soon thereafter as
administratively practical.

 

7.2 Payment of Death Benefit. A Participant’s Death Benefit shall be payable to
his Beneficiary as set forth in Article VI.

 

7.3 Form of Payment of Deferral Benefit. A Participant’s Deferred Stock Unit
Account shall be paid in shares of the Corporation’s common stock with
fractional shares paid in cash, and the Deferred Cash Account shall be paid in
cash.

 

7.4 Benefit Determination and Payment Procedure. The Administrator has the
authority, in its sole discretion and judgment to make all determinations
concerning eligibility for benefits under the Plan, the time or terms of
payment, and the form or manner of payment to the Participant or the
Participant’s Beneficiary, in the event of the death or Disability of the
Participant. The Administrator shall promptly notify the Corporation of each
such determination that benefit payments are due and provide to the Corporation
all other information necessary to allow the Corporation to carry out said
determination, whereupon the Corporation shall pay such benefits in accordance
with the Administrator’s determination.

 

7.5 Payments to Minors and Incompetents. If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, or is
deemed so by the Administrator, benefits will be

 

9



--------------------------------------------------------------------------------

paid to such person as the Administrator may designate for the benefit of such
Participant or Beneficiary. Such payments shall be considered a payment to such
Participant or Beneficiary and shall, to the extent made, be deemed a complete
discharge of any liability for such payments under the Plan.

 

7.6 Distribution of Benefit When Distributee Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant or a Participant’s Beneficiary entitled to
benefits under the Plan, including the mailing by certified mail of a notice to
the last known address shown on the Corporation’s or the Administrator’s
records. If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Corporation shall continue to hold the benefit due such person, subject to any
applicable statute of escheats.

 

7.7 Deferral Benefit Upon Disability or Retirement. In the event of the
Participant’s Disability or Retirement prior to his selected Benefit
Commencement Date, the Participant’s Benefit Commencement Date shall be adjusted
to the first day of the month following the Participant’s Retirement or
Disability. The Participant’s Account shall be increased as of such date by (i)
the value of any amounts deferred by the Participant that have not yet been
credited to the Participant’s Account and (ii) any Deferral Premium owed to the
Participant that has not been credited. To the extent not paid out in a lump sum
payment, the Deferred Stock Unit Account of a Participant who has elected to
receive his Deferral Benefit in installments shall continue to be credited with
additional Deferred Stock Units in accordance with Section 4.2. The Deferred
Cash Account shall continue to accrue interest at the Rate of Return. The
Participant’s Deferral Benefit shall be paid in the manner prescribed on the
Participant’s election form, except with regard to the Participant’s originally
selected Benefit Commencement Date.

 

ARTICLE VIII

Beneficiary Designation

 

8.1 Beneficiary Designation.

 

(a) A Participant may designate a Beneficiary and a contingent Beneficiary. Any
Beneficiary designation made hereunder shall be effective only if properly
signed and dated by the Participant and delivered to the Administrator prior to
the time of the Participant’s death. The most recent Beneficiary designation
received by the Administrator shall be the effective Beneficiary designation for
all Plan Years and shall supercede all prior Beneficiary designations unless
specifically designated otherwise. Any Beneficiary designation hereunder shall
remain effective until changed or revoked hereunder.

 

(b) A Beneficiary designation may be changed by the Participant at any time, or
from time to time, by filing a new designation in writing with the
Administrator.

 

(c) If the Participant dies without having designated a Beneficiary or a
contingent Beneficiary or if the Participant dies and the Beneficiary and
contingent Beneficiary so named by the Participant have both predeceased the
Participant, then the Participant’s estate shall be

 

10



--------------------------------------------------------------------------------

deemed to be his Beneficiary. In the event that the Participant dies and the
Beneficiary so named by the Participant has predeceased the Participant, then
the surviving contingent Beneficiary, if any, shall be the Beneficiary.

 

(d) If a Beneficiary of the Participant shall survive the Participant but shall
die before the Participant’s entire benefit under the Plan has been distributed,
then the unpaid balance thereof shall be distributed to any other beneficiary
named by the deceased Beneficiary to receive his interest or, if none, to the
estate of the deceased Beneficiary.

 

ARTICLE IX

Withdrawals

 

9.1 No Withdrawals Permitted. No withdrawals or other distributions shall be
permitted from the Deferred Cash Account and Deferred Stock Unit Account except
as specifically provided in Articles VII and IX.

 

9.2 Hardship Exemption.

 

(a) A distribution of a portion of the Participant’s Deferral Account because of
an Unforeseeable Emergency will be permitted only to the extent required by the
Participant to satisfy the emergency need. Whether an Unforeseeable Emergency
has occurred will be determined solely by the Administrator. Distributions in
the event of an Unforeseeable Emergency may be made by and with the approval of
the Administrator upon written request by a Participant.

 

(b) An “Unforeseeable Emergency” is defined as a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case, but, in any event, any distribution under this
Section 9.2 shall not exceed the remaining amount required by the Participant to
resolve the hardship after (i) reimbursement or compensation through insurance
or otherwise, (ii) obtaining liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause a severe financial hardship, or
(iii) suspension of deferrals under the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE X

Funding

 

10.1 Funding.

 

(a) All Plan Participants and Beneficiaries are general unsecured creditors of
the Corporation with respect to the benefits due hereunder and the Plan
constitutes a mere promise by the Corporation to make benefit payments in the
future. It is the intention of the Corporation that the Plan be considered
unfunded for tax purposes.

 

(b) The Corporation may, but is not required to, purchase life insurance in
amounts sufficient to provide some or all of the benefits provided under this
Plan or may otherwise segregate assets for such purpose.

 

(c) The Corporation may, but is not required to, establish a grantor trust which
may be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder. Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors. To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder. Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.

 

ARTICLE XI

Change of Control

 

11.1 Change of Control.

 

A “Change of Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section; or

 

12



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

Notwithstanding the foregoing, for purposes of subsection (a) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Corporation which reduces the Outstanding Corporation Common
Stock or the Outstanding Corporation Voting Securities, the beneficial ownership
of a Person increases to 20% or more of the Outstanding Corporation Common Stock
or the Outstanding Corporation Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 20% or more of the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities by
reason of share purchases by the Corporation and, after such share purchases by
the Corporation, such Person becomes the beneficial owner of any additional
shares of the Outstanding

 

13



--------------------------------------------------------------------------------

Corporation Common Stock or the Outstanding Corporation Voting Stock, for
purposes of subsection (a) of this Section, a Change of Control shall be deemed
to have taken place.

 

11.2 Effect of Change of Control.

 

(a) Upon a Change of Control, the Corporation shall establish, if one has not
been established, a grantor trust, as described in Section 10.1(c) and shall
contribute to such trust within seven (7) days of the Change of Control and
within thirty (30) days of the end of each Plan Year thereafter, a lump sum
payment equal to the difference between the aggregate value of all Participants’
Accounts and the value of the assets of the trust on the date of the Change of
Control or end of the Plan Year.

 

(b) Notwithstanding any other provision in any other Article of this Plan to the
contrary, in the event a Participant separates from service to the Corporation
or an Affiliate within three (3) years following a Change of Control, other than
on account of the Participant’s death, Disability or Retirement, (i) the value
of all amounts deferred by a Participant which have not yet been credited to the
Participant’s Account and (ii) the value of such Participant’s Account shall be
paid to Participant in a lump-sum payment no later than thirty (30) days after
the date of the Participant’s separation from service. The value of such
Participant’s Deferred Stock Unit Account shall be paid in shares of the
Corporation’s common stock (or an Acquiring Corporation’s stock as provided in
Section 11.2(c), below) with fractional shares paid in cash and the value of
such Participant’s Deferred Cash Account shall be paid in cash.

 

(c) Upon a Change of Control, each Participant’s Deferred Stock Unit Account
shall be adjusted as provided in Section 4.2(c). The amount of such adjustment
shall be determined by the Board (which, for this purpose, shall be comprised
solely of employee members of the Board prior to the Change of Control) so as to
reflect fairly and equitably appropriate circumstances as the Board deems
appropriate, including, without limitation, the recent price of shares of the
Corporation’s common stock. For purposes of adjustments under this Section
11.2(c), the value of a Participant’s Deferred Stock Unit Account shall be
adjusted to the greater of (1) the Closing Price on or nearest the date on which
the Change of Control is deemed to occur, or (2) the highest per share price for
shares of the Corporation’s common stock actually paid in connection with the
Change of Control. In the event the consideration received in the Change of
Control transaction by the holders of the Corporation’s common stock includes
shares of stock of another corporation (an “Acquiring Corporation”), the
adjustment under this Section 11.2(c) shall include converting each Deferred
Stock Unit into units of stock of the Acquiring Corporation of the same class as
the shares received by the holders of the Corporation’s common stock in the
Change of Control transaction using the same exchange ratio as the exchange
ratio used in the Change of Control transaction and such units shall be deemed
to be equivalent in value to the fair market value of such shares of the
Acquiring Corporation. Such units shall thereafter be deemed to be Deferred
Stock Units within the meaning of this Plan and accounted for and adjusted
accordingly. Any other adjustment made to a Deferred Stock Unit Account,
including an adjustment relating to other consideration received in the Change
of Control transaction by the holders of the Corporation’s common stock, shall
be credited to the Participant’s Deferred Cash Account.

 

14



--------------------------------------------------------------------------------

ARTICLE XII

Plan Administrator

 

12.1 Appointment of Administrator.

 

(a) The Corporation shall serve as the Administrator unless the Committee has
appointed one or more persons to serve as the Plan Administrator (the
“Administrator”) for the purpose of administering the Plan. In the event more
than one person is appointed, the persons shall form a committee for the purpose
of functioning as the Administrator of the Plan. If the Committee has so
appointed an Administrator, the person or committeemen serving as Administrator
shall serve for indefinite terms at the pleasure of the Committee, and may, by
thirty (30) days prior written notice to the Committee, terminate such
appointment.

 

12.2 Duties and Responsibilities of Plan Administrator.

 

(a) The Administrator shall maintain and retain necessary records regarding its
administration of the Plan.

 

(b) The Administrator is empowered to settle claims against the Plan and to make
such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the Plan
as provided in Section 12.3.

 

(c) The Administrator has the authority in its sole judgment and discretion to
construe the Plan, correct defects, supply omissions or reconcile
inconsistencies to the extent necessary to effectuate the Plan, and such action
shall be conclusive and binding on all Participants.

 

12.3 Claims Procedures.

 

(a) Any claim by a Participant or his or her Beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Administrator. The
Administrator shall be responsible for deciding whether such claim is payable,
or the claimed relief otherwise is allowable, under the provisions and rules of
the Plan (a “Covered Claim”). The Administrator otherwise shall be responsible
for providing a full review of the Administrator’s decision with regard to any
claim, upon a written request.

 

(b) Each Claimant or other interested person shall file with the Administrator
such pertinent information as the Administrator may specify, and in such manner
and form as the Administrator may specify; and, such person shall not have any
rights or be entitled to any benefits, or further benefits, hereunder, as the
case may be, unless the required information is filed by the Claimant or on
behalf of the Claimant. Each Claimant shall supply, at such times and in such
manner as may be required, written proof that the benefit is covered under the
Plan. If it is determined that a Claimant has not incurred a Covered Claim or if
the Claimant shall fail to furnish such proof as is requested, no benefits, or
no further benefits, hereunder, as the case may be, shall be payable to such
Claimant.

 

15



--------------------------------------------------------------------------------

(c) Notice of any decision by the Administrator with respect to a Claim
generally shall be furnished to the Claimant within ninety (90) days following
the receipt of the claim by the Administrator (or within ninety (90) days
following the expiration of the initial ninety (90) day period in any case where
there are special circumstances requiring extension of time for processing the
claim). If special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished by the Administrator
to the Claimant.

 

(d) Commencement of benefit payments shall constitute notice of approval of a
claim to the extent of the amount of the approved benefit. If such claim shall
be wholly or partially denied, such notice shall be in writing. If the
Administrator fails to notify the Claimant of the decision regarding his or her
claim in accordance with the “Claims Procedure” provisions, the claim shall be
“deemed” denied; and, the Claimant then shall be permitted to proceed with the
claims review procedure provided for herein.

 

(e) Within sixty (60) days following receipt by the Claimant of notice of the
claim denial, or within sixty (60) days following the date of a deemed denial,
the Claimant may appeal denial of the claim by filing a written application for
review with the Administrator. Following such request for review, the
Administrator shall fully review the decision denying the claim. The decision of
the Administrator then shall be made within sixty (60) days following receipt by
the Administrator of a timely request for review (or within one hundred and
twenty (120) days after such receipt, in a case where there are special
circumstances requiring an extension of time for reviewing such denied claim).
The Administrator shall deliver its decision to the Claimant in writing. If the
decision on review is not furnished within the prescribed time, the claim shall
be deemed denied on review.

 

(f) For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) and the decision with respect to a claims review (if
requested), shall be final, binding and conclusive on all Participants,
Beneficiaries and other interested parties, as to all matters relating to the
Plan and Plan benefits. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.

 

ARTICLE XIII

Amendment or Termination of Plan

 

13.1 Amendment or Termination of the Plan. The Plan may be terminated or amended
at any time by the Board, effective as of any date specified. Any such action
taken by the Board shall be evidenced by a resolution and shall be communicated
to Participants and Beneficiaries prior to the effective date thereof. No
amendment or termination shall decrease a Participant’s Deferral Benefit accrued
prior to the effective date of the amendment or termination. The Board reserves
the right to unilaterally shorten the deferral period of any Participant
hereunder in its sole discretion if, in its sole discretion, it determines that
to do so will be fair and equitable to the Participant.

 

16



--------------------------------------------------------------------------------

ARTICLE XIV

Miscellaneous

 

14.1 Non-assignability. The interests of each Participant under the Plan are not
subject to claims of the Participant’s creditors; and neither the Participant
nor his Beneficiary shall have any right to sell, assign, transfer or otherwise
convey the right to receive any payments hereunder or any interest under the
Plan, which payments and interest are expressly declared to be non-assignable
and non-transferable.

 

14.2 Notices and Elections. All notices required to be given in writing and all
elections required to be made in writing under any provision of the Plan shall
be invalid unless made on such forms as may be provided or approved by the
Administrator and, in the case of a notice or election by a Participant or
Beneficiary, unless executed by the Participant or Beneficiary giving such
notice or making such election. Notices and elections shall be deemed given or
made when received by any member of the committee that serves as Administrator.

 

14.3 Delegation of Authority. Whenever the Corporation is permitted or required
to perform any act, such act may be performed by its Chief Executive Officer or
President or other person duly authorized by its Chief Executive Officer or
President or its Board.

 

14.4 Service of Process. The Administrator shall be the agent for service of
process on the Plan.

 

14.5 Governing Law. The Plan shall be construed, enforced and administered in
accordance with the laws of the Commonwealth of Virginia.

 

14.6 Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns, and the Participant and his heirs,
executors, administrators and legal representatives.

 

14.7 Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

 

14.8 Gender and Number. In the construction of the Plan, the masculine shall
include the feminine or neuter and the singular shall include the plural and
vice-versa in all cases where such meanings would be appropriate.

 

14.9 Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

 

14.10 Stock Subject to Plan. Up to 800,000 shares of the Corporation’s common
stock may be distributed pursuant to Section 7.3. In the event of a transaction
described in Section 4.2(c), the maximum number of shares that may be
distributed shall be adjusted as the Board, in its sole discretion, deems
appropriate.

 

17



--------------------------------------------------------------------------------

14.11 Effective Date/Term. This Plan, as amended and restated, has been approved
by the Board, effective January 1, 2004, subject, however, to approval by the
shareholders of the Corporation entitled to vote at the 2004 Annual Meeting of
Shareholders. No Deferral Contributions may be made under the Plan for any Plan
Year ending after December 31, 2013. Except as provided in Section 13.1, the
expiration or termination of this Plan with respect to Deferral Contributions
shall not shorten the deferral period of any Participant.

 

18